Exhibit 10.8

 

EXECUTION COPY

 

COOPERATION AGREEMENT

 

THIS COOPERATION AGREEMENT (“Cooperation Agreement” or “Agreement”) is made this
9th day of December, 2003, by and between Global Crossing Limited (formerly GC
Acquisition Ltd.) (“New Global Crossing”), and the individuals signatory hereto
in their capacities as Estate Representative under the Plan (the “Estate
Representative”) and as, or on the behalf of, the Liquidating Trustee under the
Liquidating Trust Agreement (the “Liquidating Trustee”), and not in their
individual capacities (all references to the Estate Representative herein shall
mean the Estate Representative or the Liquidating Trustee, as the case may be).

 

RECITALS

 

WHEREAS, Global Crossing Ltd., a Bermuda corporation (“Old Global Crossing”),
and 79 of its direct and indirect subsidiaries (the “US Debtors”) commenced
reorganization cases by filing petitions for relief under Chapter 11 of title 11
of the United States Code, 11 U.S.C. § 101-1330 (as amended, the “Bankruptcy
Code”) in the United States Bankruptcy Court for the Southern District of New
York (the “Bankruptcy Court”);

 

WHEREAS, GCL and 15 of its direct and indirect subsidiaries (the “Bermuda
Debtors” and together with the U.S. Debtors, the “Debtors”) commenced
restructuring proceedings before the Supreme Court of Bermuda (the “Bermuda
Court”);

 

WHEREAS, on October 28, 2002 the US Debtors filed their Joint Plan of
Reorganization under Chapter 11 of the Bankruptcy Code (as amended, modified and
supplemented from time to time, the “Plan”), which has been confirmed by an
order of the Bankruptcy Court dated December 26, 2002 (the “Confirmation
Order”);

 

WHEREAS, the Bermuda Debtors each filed a Scheme of Arrangement with the Bermuda
Court, which have been sanctioned by an order of the Bermuda Court dated January
3, 2003 (the “Sanction Order”) (the “Schemes of Arrangement”);

 

WHEREAS, the terms of the Schemes of Arrangement provide for the treatment of
claims against the Bermuda Debtors and all distributions to creditors of the
Bermuda Debtors to be made in accordance with the terms of the Plan;

 

WHEREAS, the Plan provides for the sale of substantially all of the Debtors’
assets, other than, among other things, the Liquidating Trust Assets, and the
transfer of the Reorganized Subsidiary Debtors to the Investors pursuant to the
terms of the Purchase Agreement;

 

WHEREAS, New Global Crossing is the parent entity of Global Crossing Holdings
Limited (“New GCHL”) and the Reorganized Subsidiary Debtors and as of the date
hereof has control of the books, records and current employees of New GCHL and
the Reorganized Subsidiary Debtors;

 

WHEREAS, the Plan provides for the establishment of a liquidating trust to
resolve, liquidate and realize upon the Liquidating Trust Assets;



--------------------------------------------------------------------------------

WHEREAS, the Plan provides for the appointment and selection of the Estate
Representative to act as trustee of the Liquidating Trust and to undertake
certain other functions under the Plan, in furtherance of and consistent with
the purpose of the Plan, the Liquidating Trust Agreement and the Schemes of
Arrangement, with the power and authority to prosecute, compromise and settle
objections to Disputed Claims; to commence, pursue, compromise and settle Estate
Representative Claims; and to perform such other duties as may be vested in or
assumed by the Estate Representative pursuant to the Plan, the Liquidating Trust
Agreement and the Schemes of Arrangement (the “Estate Representative
Obligations”);

 

WHEREAS, Section 1.3 of the Liquidating Trust Agreement provides that New Global
Crossing shall deliver certain documents to the Estate Representative in
connection with the Estate Representative Claims;

 

WHEREAS, New Global Crossing has advised that it will be unable to deliver such
documents on the Effective Date; and

 

WHEREAS, among other things, execution of this Cooperation Agreement is intended
to satisfy New Global Crossing’s obligation to deliver such documents;

 

NOW THEREFORE, in consideration of the above-stated premises, the mutual
covenants contained herein, in the Plan, in the Liquidating Trust Agreement and
in the Schemes of Arrangement and for other good and valuable consideration, New
Global Crossing and the Estate Representative agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1. Defined Terms. Capitalized terms used in this Cooperation Agreement and not
otherwise defined herein shall have the meanings ascribed to them in the Plan or
in the Bankruptcy Code. The words “herein,” “hereof,” “hereto,” “hereunder,” and
others of similar import refer to this Cooperation Agreement as a whole and not
to any particular article, section, subsection, or clause contained in this
Cooperation Agreement. Wherever from the context it appears appropriate, each
term stated in either the singular or the plural shall include the singular and
the plural and pronouns stated in the masculine, feminine or neuter gender shall
include the masculine, the feminine and the neuter.

 

ARTICLE II

 

OBLIGATIONS AND RIGHTS OF NEW GLOBAL CROSSING

 

2.1. Cooperation. On and after the Effective Date, New Global Crossing agrees
to, and to cause New GCHL and the Reorganized Subsidiary Debtors to, cooperate
with the Estate Representative in connection with the Estate Representative’s
discharge of its duties under the Plan, the Liquidating Trust Agreement and the
Schemes of Arrangement by:

 

  (a) providing reasonable access to such employees of New Global Crossing, New
GCHL and the Reorganized Subsidiary Debtors as the Estate Representative

 

- 2 -



--------------------------------------------------------------------------------

deems reasonably necessary to fulfill the Estate Representative Obligations. For
purposes of the foregoing, access shall include, without limitation, access by
telephone, periodic meetings, interviews, and appearance of such employees as
witnesses (by affidavits, at depositions and trials, as necessary) and
availability for preparation as a witness in any proceedings wherever situated;

 

  (b) providing access to and delivering to the Estate Representative any and
all documents, instruments, books and records required to be delivered to the
Liquidating Trustee on the Effective Date pursuant to the terms of the
Liquidating Trust Agreement in connection with the Estate Representative Claims
or as the Estate Representative deems reasonably necessary to fulfill the Estate
Representative Obligations, whether held by New Global Crossing, New GCHL or a
Reorganized Subsidiary Debtor, their agents, advisors, attorneys, accountants or
any other professional hired by the Debtors, New Global Crossing, New GCHL or a
Reorganized Subsidiary Debtor (the “Documents”) (including those maintained in
electronic format and original documents), which Documents shall include without
limitation personnel records, accounting records, customer and vendor lists and
records, management reports, minutes of meetings of the Board of Directors of
the Debtors, minutes of meetings of the shareholders of the Debtors, e-mail
records, contracts, financial records, reports and any and all other work
product generated by the Debtors’ agents and professionals, and any and all
communications with Debtors’ agents and professionals, whether or not covered by
the attorney work product, attorney-client, or any other privileges, and
documents and other instruments relating to payments for goods and services
(i.e. invoices, purchase orders, checks, requisitions, etc.), provided that New
Global Crossing shall not be responsible for the delivery of such Documents that
may have been lost (after undertaking reasonable good faith efforts to find) or
destroyed prior to the Effective Date;

 

  (c) providing such other reasonable information and access to employees upon
request as the Estate Representative deems reasonably necessary to fulfill its
responsibilities under the Plan, the Liquidating Trust Agreement and the Schemes
of Arrangement; and

 

  (d) otherwise cooperating with the Estate Representative in fulfilling the
Estate Representative Obligations as contemplated by the Plan, the Liquidating
Trust Agreement and the Schemes of Arrangement.

 

All references in this section 2.1 (and elsewhere in this Agreement) to
cooperation and similar obligations running in favor of the Estate
Representative, shall be deemed also to run in favor of the Estate
Representative’s agents and representatives retained by the Estate
Representative to discharge the Estate Representative Obligations (including,
for example, counsel, accountants and financial advisors).

 

2.1.1. The parties agree to work constructively together to structure the access
and delivery requirements of clauses 2.1 (a) through (d) above, so as not to
materially detract from New Global Crossing’s ability to conduct its business
operations (including the operations of

 

- 3 -



--------------------------------------------------------------------------------

New GCHL and the Reorganized Subsidiary Debtors); provided, however that it is
understood and agreed that New Global Crossing, New GCHL and the Reorganized
Subsidiary Debtors shall at all times use reasonable efforts to provide such
assistance in a timely manner, so as to enable the Estate Representative to
timely pursue the Estate Representative Claims and otherwise timely fulfill
their Estate Representative Obligations, it being understood that time may be of
the essence in certain instances where the Estate Representative is under
deadlines in connection with certain statutes of limitation or court hearing or
filing deadlines.

 

2.1.2. New Global Crossing hereby designates the following two (2) employees to
serve as contacts for the Estate Representative, facilitating the Estate
Representative’s access to employees and information (including the Documents)
provided for in this Agreement (each a “Cooperation Coordinator”): David Sheffey
and Frank Fields. The Cooperation Coordinators shall designate an alternate to
deal with requests for access and information when neither Cooperation
Coordinator is available. New Global Crossing shall require the Cooperation
Coordinators and their alternate to facilitate the cooperation contemplated by
this Agreement in accordance with the terms hereof. To the extent practicable,
all requests for information, documentation or access to New Global Crossing
employees (including employees of New GCHL and the Reorganized Subsidiary
Debtors) will be made to a Cooperation Coordinator, or if not available, the
alternate. Nothing herein shall preclude the Estate Representative from making
requests to counsel to New Global Crossing, or from seeking information from
sources other than the Cooperation Coordinators or the alternate, if such
persons are not available or do not otherwise provide the information or access
requested in a timely manner.

 

2.1.3. Notwithstanding anything in this Agreement to the contrary, the parties
acknowledge and agree that (a) nothing herein shall prohibit the Estate
Representative from obtaining access to information, Documents or employees that
they otherwise would be entitled to by subpoena or other legal process without
regard to this Agreement and (b) New Global Crossing need not comply with the
terms of this Agreement to the extent that any requests of the Estate
Representative relate to or involve Claims (as defined in the Purchase
Agreement) that are excluded from clauses (iv) or (v) of the definition of
Assets (as defined in the Purchase Agreement) by operation of the second proviso
paragraph to that definition.

 

2.2. Other Documents. In the event all of the Documents were not turned over to
the Estate Representative on or prior to the Effective Date, New Global Crossing
shall provide all such Documents to the Estate Representative at no cost to the
Liquidating Trust within 30 days after the date of the Estate Representative’s
request of such documents or such later date as agreed to by the parties. The
parties acknowledge that the execution of this Agreement by New Global Crossing
and the performance of New Global Crossing’s obligations hereunder are intended
to satisfy the obligations of New Global Crossing as set forth in Section 1.3(b)
of the Liquidating Trust Agreement.

 

2.3. Further Actions. At any time and from time to time after the Effective
Date, New Global Crossing (including New GCHL and the Reorganized Subsidiary
Debtors) agrees (a) at the reasonable request of the Estate Representative to
execute and deliver any instruments or documents, and (b) to take, or cause to
be taken, all such further action as the Estate Representative may reasonably
request in order to evidence or effectuate the transfer of the Liquidating Trust
Assets to the Liquidating Trust and consummation of the transactions

 

- 4 -



--------------------------------------------------------------------------------

contemplated by the Plan, the Liquidating Trust Agreement and the Schemes of
Arrangement and to otherwise carry out the intent of the Plan, the Liquidating
Trust Agreement and the Schemes of Arrangement.

 

2.4. Preservation of Privilege and Defenses. In connection with the rights,
claims, and causes of action that constitute the Liquidating Trust Assets, any
attorney-client privilege, work-product privilege, or other privilege or
immunity attaching to any documents or communications (whether written or oral)
transferred to the Liquidating Trust or provided to the Estate Representative on
behalf of the Liquidating Trust shall vest in the Estate Representative and its
representatives, and New Global Crossing, New GCHL, the Reorganized Subsidiary
Debtors and the Estate Representative are authorized to take all necessary
actions to effectuate the transfer of such privileges and available defenses.

 

ARTICLE III

 

OBLIGATIONS AND RIGHTS OF THE ESTATE REPRESENTATIVE

 

3.1. Cooperation Coordinators. The Estate Representative agrees that in
fulfilling the Estate Representative Obligations it will make requests for
access to employees, documents and other information to the Cooperation
Coordinators as provided and subject to the exceptions set forth in Section
2.1.2.

 

3.2. Standards. The Estate Representative shall use commercially reasonable
efforts to limit its requests of New Global Crossing hereunder to the Estate
Representative’s needs that cannot otherwise be satisfied from information and
documents already in the custody, possession or control of the Estate
Representative. The Estate Representative will seek access to employees only
during normal business hours unless otherwise agreed by the parties.

 

3.3. Reimbursement of Certain Expenses. Except as set forth below with respect
to requests relating the production of Documents (“Document Requests”), the
Estate Representative shall reimburse New Global Crossing (or as directed by New
Global Crossing, New GCHL or a Reorganized Subsidiary Debtor) out of the Estate
Representative Expense Fund or the Liquidating Trust Assets, as applicable, in
connection with the Estate Representative’s requests hereunder, including
gaining access to employees for the purposes of interviewing such employees or
to have such employees testify at depositions or in Court proceedings. In
connection with such requests, the Estate Representative shall reimburse New
Global Crossing for any such employee’s out of pocket travel costs and for such
employee’s time for the hours of access or service provided, with such time
reimbursement to be based New Global Crossing’s actual costs incurred in
connection with the performance of its obligations hereunder (e.g., such
employee’s salary). In no event, unless otherwise agreed to by the Estate
Representative, shall the Estate Representative be required to reimburse New
Global Crossing for any costs associated with Document Requests (including
copying and shipping costs and the time of any employees associated with
responding to Document Requests) pursuant to the terms hereof.

 

3.4. Maintenance of Documents and Information. The Estate Representative or the
Liquidating Trustee, as the case may be, shall be entitled to maintain, use,
share, disclose, and rely on all of the Documents and information obtained from
New Global Crossing and its employees hereunder to the same extent and in the
same manner as provided in the Liquidating Trust Agreement.

 

 

- 5 -



--------------------------------------------------------------------------------

3.5. Use of Consultants and Contractors. The Estate Representative acknowledges
that certain information may be in the possession of certain professionals and
other contractors of New Global Crossing. Nothing herein is intended to preclude
the Estate Representative from hiring those consultants and contractors to the
extent that the Estate Representative reasonably deems such retention to be
necessary or appropriate in order to fulfill the Estate Representative
Obligations. If the Estate Representative hires any such professional, New
Global Crossing shall be responsible for the out-of-pocket expenses reasonably
incurred by any such professional in connection with the delivery of Documents
by said professional, upon request of the Estate Representative, to the extent
not already within the Estate Representative’s possession, in accordance with
the terms of this Agreement. Nothing herein is intended to require the Estate
Representative to hire any such professional in order to gain access to any
Documents, as New Global Crossing is obligated to deliver any such Documents in
the possession of any such professionals and other contractors pursuant to
section 2.1 (b) hereof Notwithstanding the foregoing, if the Estate
Representative hires any such professional, New Global Crossing shall not be
responsible for any other costs of such professional.

 

ARTICLE IV

 

TERM OF THIS AGREEMENT

 

4.1. General. This Agreement shall have an initial term of three (3) years from
the date hereof. Such initial term may be extended by the Estate Representative
for successive one (1) year periods upon notice to New Global Crossing that the
Estate Representative believes, in the exercise of its reasonable business
judgment, that the Estate Representative continues to need the benefit of this
Agreement in order to carry out its duties.

 

ARTICLE V

 

MISCELLANEOUS

 

5.1. Notices. All notices, requests or other communications required or
permitted to be made in accordance with this Cooperation Agreement to the Estate
Representative shall be given in writing (delivered by hand or by certified
mail, return receipt requested), or by telecopy.

 

5.2. Effectiveness. This Cooperation Agreement shall become effective on the
Effective Date of the Plan.

 

5.3. Counterparts. This Cooperation Agreement may be executed in one or more
counterparts, all of which shall be taken together to constitute one and the
same instrument.

 

5.4. Governing Law. Except to the extent governed by the Bankruptcy Code, this
Cooperation Agreement shall be governed by, construed under and interpreted in
accordance with, the laws of the State of New York.

 

- 6 -



--------------------------------------------------------------------------------

5.5. Exclusive Jurisdiction and Standing. As provided in Section 11.1 of the
Plan, the Bankruptcy Court has exclusive jurisdiction over all controversies,
suits and disputes that may arise under this Cooperation Agreement.

 

5.6. Severability. The terms and provisions of this Cooperation Agreement shall
be deemed severable, and in the event any term or provision hereof or any
portion thereof is deemed or held to be invalid, illegal or unenforceable, the
remaining terms and provisions hereof and portions thereof shall nevertheless
continue and be deemed to be in full force and effect. Any provision of this
Cooperation Agreement which is prohibited or unenforceable in any jurisdiction
shall not invalidate the remaining provisions hereof, and any such prohibition
or unenforceability in any jurisdiction shall not invalidate or render
unenforceable any such provision in any other jurisdiction.

 

5.7. Independent Contractor Status. New Global Crossing shall be deemed to be an
independent contractor of the Estate Representative and employees of New Global
Crossing shall at all times be regarded as employees of New Global Crossing.
Nothing contained in this Cooperation Agreement shall create or be deemed to
create an employment, agency, joint venture or partnership relationship between
the Estate Representative on the one hand, and New Global Crossing or any of its
employees, on the other hand.

 

5.8. No Waiver. New Global Crossing and the Estate Representative agree that no
failure or delay by either party in exercising any right, power or privilege
hereunder will operate as a waiver thereof, and that no single or partial
exercise thereof will preclude any other or further exercise thereof or the
exercise of any right, power and privilege hereunder.

 

5.9. Entire Agreement. This Cooperation Agreement contains the entire agreement
of the parties concerning the subject matter hereof, and no modification of this
Cooperation Agreement or waiver of the terms and conditions hereof will be
binding upon the parties unless approved in writing by the parties.

 

5.10. Authorization. Each of the undersigned individuals represents and warrants
that he/she has the power and authority to enter into this Cooperation Agreement
and bind their respective companies or trust as its authorized representatives.

 

5.11. Titles. The section titles used herein are for convenience only and shall
not be considered in construing or interpreting any of the provisions of this
Cooperation Agreement.

 

5.12. Binding Effect. The parties agree that this Cooperation Agreement is for
the benefit of and shall be binding upon the parties and their respective
representatives, transferees, successors and assigns.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Cooperation Agreement
or caused this Cooperation Agreement to be duly executed by their respective
representatives thereunto duly authorized as of the day and year first above
written.

 

Global Crossing Limited (formerly GC Acquisition Ltd.) By:  

/s/ Mitchell Sussis

--------------------------------------------------------------------------------

Name:  

Mitchell Sussis

Title:  

Vice President

      Estate Representative By:  

/s/ Theodore Altman

--------------------------------------------------------------------------------

Name:  

Theodore Altman

      By:  

/s/ David J. Ferrari

--------------------------------------------------------------------------------

Name:  

David Ferrari

      By:  

/s/ Joel I. Klein

--------------------------------------------------------------------------------

Name:  

Joel Klein

      By:  

/s/ Denis J. Taura

--------------------------------------------------------------------------------

Name:  

Denis J. Taura

      By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

 

- 8 -